           Case 2:17-cr-00089-APG-VCF Document 47 Filed 04/16/21 Page 1 of 4



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,           )                 2:17-CR-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )                 (12th Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between ARANTAZAZU ATORRASAGASTI,
17
     Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ, and KIMBERLY M.
18

19   FRAYN, Assistant United States Attorney, that Sentencing currently scheduled for April 27,

20   2021 at 1:00 p.m. be vacated and continued to June 15, 2021 at 1:00 p.m., or to a time
21
     convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.

25          2.   The parties agree to the continuance.
26
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
27
            4.   Defendant is still under supervision and has been compliant with Pretrial Services.
28


                                                     -1-
            Case 2:17-cr-00089-APG-VCF Document 47 Filed 04/16/21 Page 2 of 4



1               5. Due to COVID-19 travel has been restricted.
2
                6. Additionally, denial of this request for continuance would result in a miscarriage of
3
     justice.
4

5
                7. This is the 12th request to continue the sentencing.

6               DATED this 16th day of April 2021.
7                                                     Respectfully submitted.
8
     PITARO & FUMO, CHTD.                             UNITED STATES ATTORNEY
9

10

11   /s/Dustin R. Marcello, Esq.                      /s/ Kimberly M. Frayn, Esq.
     DUSTIN R MARCELLO, ESQ.                          KIMBERLY M. FRAYN, ESQ.
12   601 LAS VEGAS BOULEVARD, SOUTH                   ASSISTANT UNITED STATES ATTORNEY
13
     LAS VEGAS, NEVADA 89101                          501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                           LAS VEGAS, NEVADA 89101
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -2-
           Case 2:17-cr-00089-APG-VCF Document 47 Filed 04/16/21 Page 3 of 4



1

2    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
3    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
4    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
5    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
6    ARANTAZAZU ATORRASAGASTI
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA
                                              ***
9

10   UNITED STATES OF AMERICA,           )    2:17-cr-00089-APG-VCF
                                         )
11
                                         )
12               Plaintiff,              )
                                         )    STIPULATION AND ORDER TO
13   v.                                  )    CONTINUE SENTENCING
                                         )
14                                       )
     ARANTZAZU ATORRASAGASTI,            )
15                                       )
                                         )    (11th Request)
16
                 Defendant.              )
     ___________________________________ )
17                                 FINDINGS OF FACT
18           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19   Court finds:
20          This Stipulation is entered into for the following reasons:
21
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
22
            2.   The parties agree to the continuance.
23
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
24

25          4.   Defendant is still under supervision and has been compliant with Pretrial Services.

26

27
            5. Due to COVID-19 travel has been restricted.
28


                                                     -3-
            Case 2:17-cr-00089-APG-VCF Document 47 Filed 04/16/21 Page 4 of 4



1               6. Additionally, denial of this request for continuance would result in a miscarriage of
2
     justice.
3
                7. This is the 12th request to continue the sentencing.
4

5
                                           CONCLUSIONS OF LAW

6
                The end of justice served by granting said continuance outweigh the best interest of the

7    public and defendants since the failure to grant said continuance would likely result in a
8    miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
9
     which to be able to effectively and thoroughly prepare for sentencing taking into account the
10
     exercise of due diligence.
11

12                                                  ORDER
13              IT IS ORDERED that Sentencing currently scheduled for April 27, 2021, at 1:00 p.m.

14   be continued to 15th day of June, 2021 at 1:00 p.m.

15

16              DATED this 16th of June 2021.

17

18
                                                      U.S. DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                        -4-
